MORROW, Presiding Judge.
Theft, a misdemeanor, is the offense; penalty assessed at a fine of $100 and confinement in the county jail for sixty days.
*576The complaint is defective in failing to state that the appellant fraudulently took the property. The information contains the word “fraudulently” but in that respect is not supported by the complaint. The case of McNeely v. State, 54 S. W. (2d) 512, is cited in support of the appellant’s contention. State’s counsel before this court concedes the invalidity of the conviction.
The judgment is reversed and the prosecution is ordered dismissed.

Reversed and prosecution dismissed.